           Case 1:20-cv-00501-KK Document 7 Filed 05/29/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

                       Plaintiff,

v.                                                                   No. 1:20-cv-00501-KK

DAN ROBLES, et al.
ROBLES & ANAYA, P.C.

                       Defendants.

                           MEMORANDUM OPINION AND ORDER
                        DENYING MOTION FOR DEFAULT JUDGMENT

       THIS MATTER comes before the Court on Plaintiff’s Motion for Default Judgment,

Doc. 4, filed May 28, 2020.

       Plaintiff seeks a default judgment against Defendant stating: “Defendant was noticed, and

further, Defendant has not had entered an entry of appearance for any defense counsel.” Motion

for Default Judgment at 1.

       The Court denies Plaintiff’s Motion for Default Judgment. The Court has determined that

Plaintiff has not met his burden of showing that the Court has subject-matter jurisdiction over this

matter and granted Plaintiff leave to file an amended complaint which shows that the Court has

subject-matter jurisdiction over this matter. See Order to Show Cause, Doc. 3, filed May 27, 2020.

Plaintiff has not filed an amended complaint which shows that the Court has subject-matter

jurisdiction over this matter. Without subject-matter jurisdiction, the Court cannot grant a motion

for default judgment. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006)

(“[D]ismissals for lack of jurisdiction should be without prejudice because the court, having

determined that it lacks jurisdiction over the action, is incapable of reaching a disposition on the

merits of the underlying claims.”).
            Case 1:20-cv-00501-KK Document 7 Filed 05/29/20 Page 2 of 2



        Furthermore, there is nothing in the record that shows Plaintiff has properly served

Defendant. See Fed. R. Civ. P. 4(l)(1) (“Unless service is waived, proof of service must be made

to the court”).

        The Court notifies Plaintiff that:

        Generally, pro se litigants are held to the same standards of professional
        responsibility as trained attorneys. It is a pro se litigant’s responsibility to become
        familiar with and to comply with the Federal Rules of Civil Procedure and the
        Local Rules of the United States District Court for the District of New Mexico (the
        “Local Rules”).

Guide for Pro Se Litigants at 4, United States District Court, District of New Mexico (November

2019). The Local Rules, the Guide for Pro Se Litigants and a link to the Federal Rules of Civil

Procedure are available on the Court’s website: http://www.nmd.uscourts.gov.

        IT IS ORDERED that Plaintiff’s Motion for Default Judgment, Doc. 4, filed May 28,

2020, is DENIED.




                                               _____________________________________
                                               KIRTAN KHALSA
                                               UNITED STATES MAGISTRATE JUDGE




                                                      2
